VIRGIN I A:

                  IN THE CIRCUIT COURT FOR THE CITY OF RICHMOND


MANDY ANNE TRUMAN,

                                   Plaintiff,
                                                          Case No. CL20-3265-7
v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

                                   Defendant.


                          MOTION CRAVING OYER AND ANSWER

        Defendant State Farm Mutual Automobile Insurance Company ("State Farm" or

"Defendant"), by counsel, for its Motion Craving Oyer and Answer to the Complaint previously

filed herein, states as follows:

                                           I. Motion Craving Oyer

        1.      The Complaint purports to allege a claim for breach of a State Farm Personal

Auto Policy arising out of a motor vehicle accident that occurred on or about August 2, 2013.

The operative document(s) mentioned, but not attached, to the Plaintiffs pleading is the

insurance contract which forms the basis of, and governs, Plaintiffs claim for breach of contract.

        2.      The Plaintiff should be compelled to produce and file the State Farm Personal

Auto Policy which forms the basis for her contract claim, as "[n]o intelligent construction of any

writing or record can be made unless all of the essential parts of such paper or record are

produced." Culpeper Nat'! Bank v. Morris, 168 Va. 379, 382, 191 S.E. 764, 765 (1937). "A

litigant has no right to put blinders on the Court and attempt to restrict its vision to only such

parts ofthe record as the litigant thinks tend to support his view." /d. at 382-83, 191 S.E. at 765.



                                                                                          EXHIBIT 2
          3.   "A common law motion craving oyer requests the court [to] force a party to file

an operative document mentioned in the pleadings, but not attached." Penney v. Brock, 84 Va.

Cir. 459, 2012 WL 7874392, at *1 (Accomack County Cir. Ct., Apr. 24, 2012) (citing Smith v.

Wolsiefer, 119 Va. 247 (1916)).       "A Defendant may crave oyer of all documents that are

necessary to form a basis of Plaintiff's claim, as all essential parts of a pleading are necessary to

form an intelligent construction in of the pleadings." /d. (citing Culpepper Nat'! Bank v. Morris,

supra).

          4.   Penney v. Brock, supra, involved claims of fraud and breach of contract by

homeowners against their building contractor, alleging that the contractor failed to construct their

residence in accordance with the contract plans and specifications. The defendant responded

with a demurrer and motion craving oyer. The Court granted the motion craving oyer, holding in

relevant part as follows: " In this matter, Defendants seek to have Plaintiffs append all plans and

specifications, i.e., all related contract documents, to the Complaint. The parties' contract

provides that the Standard Homes Plan Service Plans and Specifications are attached to the

contract. As the Complaint alleges that Defendant failed to construct the residence in accordance

with its plans and specifications, the plans and specifications are necessary to form a basis of

Plaintiffs' claim." Penney v. Brock, supra, 84 Va. Cir. 459, 2012 WL 7874392, at *2; see also

Stromberg Sheet Metal Works, Inc. v. U.S. Fidelity & Guar. Co., 71 Va. Cir. 122, 2006 WL

1994544, at *1 , n.l (Fairfax County Cir. Ct., June 13, 2006) (in action on a payment bond, Court

noted that contract between general contractor and subcontractor was made a part of the

plaintiffs pleading by virtue of an order granting the surety' s motion craving oyer); NAP

Chesterfield L.P. v. JH. Martin & Sons, Contractors, Inc. , 1999 WL 1486250, at *1, n.l

(Chesterfield Cir. Ct., Nov. 18, 1999) (noting that "[t]he Court considers the facts alleged as

amplified by any agreements added to the record upon granting demurrant's motion to crave oyer


                                                 2
and may properly ignore a party's factual allegations contradicted by the terms of authentic,

unambiguous documents that are properly part of the pleadings"); Spiller v. James River

Corporation, 32 Va. Cir. 300, 1993 WL 946387 (Richmond Cir. Ct., Dec. 23, 2003) (granting

defendant's motion to crave oyer of documents which formed the basis of and governed

plaintiffs contract claims).

       5.      In Byrne v. City of Alexandria, -- Va. --, 842 S.E.2d 409 (2020), the Supreme

Court of Virginia recently noted that the longstanding remedy of craving oyer has been expanded

by Virginia courts to include a "wide[] range of documents", including contracts and any other

"written document mentioned in a claimant's pleading but not made a part of the record." 842

S.E.2d at 411-12. Where (as here) "the missing document is essential to the claim" and "a court

is asked to make a ruling on any paper or record, it is [the court's] duty to require the pleader to

produce all material parts." 842 S.E.2d at 412- 13 (quoting Culpeper National Bank v. Morris,

168 Va. 379,383, 191 S.E. 764 (1937)).

       6.      As alleged, the State Farm Personal Auto Policy mentioned in the Complaint is an

essential part of the record which should be produced and added to the record of this case.

       WHEREFORE, Defendant prays that this Honorable Court grant the instant Motion

Craving Oyer, and order the Plaintiff to produce and file the insurance contract(s) which forms

the basis for the claims alleged in the Complaint.

                                            II. Answer

       Subject to and without waiving the foregoing Motion Craving Oyer, for its Answer to the

Plaintiffs Complaint State Farm states as follows:

       1.      In response to the allegations in paragraph 1 of the Complaint, Defendant admits

               that it is an Illinois insurance company with its principal place of business in

               Bloomington, Illinois, which is authorized to transact business and issue insurance


                                                 3
     policies in Virginia. Defendant further admits that its registered agent for service

     of process is Corporation Service Company, which is located in the City of

     Richmond.

2.   In response to the allegations in paragraph 2 of the Complaint, Defendant admits

     Plaintiff was involved in an accident on or about August 2, 2013. The remaining

     allegations in paragraph 2 of the Complaint are denied.

3.   In response to the allegations in paragraph 3 of the Complaint, State Farm admits

     that on the date of the alleged accident, the plaintiff was a named insured under a

     Personal Auto Policy of insurance issued by State Farm (Policy Number 134

     1190-D15-46). State Farm further asserts that the terms, coverages, coverage

     limits and conditions of the applicable insurance policy are self-explanatory, and

     any inconsistent allegations in paragraph 3 of the Complaint are denied. The

     remaining allegations in paragraph 3 of the Complaint are denied.

4.   The allegations in paragraph 4 of the Complaint are denied.

5.   The allegations in paragraph 5 of the Complaint are denied.

6.   In response to the allegations in paragraph 6 of the Complaint, State Farm admits

     that during the course of adjusting the Plaintiffs claim, letters were sent to the

     Plaintiff and/or the Plaintiffs counsel, the contents of which are self-explanatory.

     The remaining allegations in paragraph 6 of the Complaint are denied.

7.   In response to the allegations in paragraph 7 of the Complaint, State Farm asserts

     that it has paid medical expense benefits totaling $24,483.20 in accordance with

     the terms of the applicable insurance policy. The remaining allegations in

     paragraph 7 of the Complaint are denied.

8.   The allegations in paragraph 8 of the Complaint are denied.

                                       4
9.    Any and all allegations of the Complaint not specifically admitted above are

      denied.

10.   State Farm denies that it is liable to the Plaintiff for any alleged damages, or for

      any sum of money.

11.   State Farm denies that the alleged damages and/or expenses claimed herein are

      covered under the terms and conditions of the applicable insurance policy.

12.   State Farm denies that the treatment and injuries claimed herein by Plaintiff were

      caused by the alleged motor vehicle accident.

13.   State Farm denies that the medical bills claimed herein by Plaintiff were

      reasonable, necessary or causally related to the alleged motor vehicle accident.

14.   State Farm denies that the Plaintiff has been damaged in the manner or to the

      extent alleged, and further denies that the Plaintiff is entitled to any of the relief or

      damages demanded in the Complaint.

15.   The medical expenses for which Plaintiff seeks a recovery are not covered by the

      applicable insurance policy insofar as the expenses were not incurred for

      treatment or services for bodily injury caused by the subject accident.

16.   The medical expenses for which Plaintiff seeks a recovery are not covered by the

      applicable insurance policy insofar as the expenses are and were unrelated to the

      subject motor vehicle accident.

17.   The claims alleged in the Complaint may be barred or avoided, in part or in

      whole, insofar as the claimed medical expenses were not incurred for treatment or

      services for bodily injury caused by the subject motor vehicle accident.

18.   The claims alleged in the Complaint may be barred or avoided, in part or in

      whole, to the extent that the Plaintiff has failed to fully comply with the


                                         5
      applicable policy terms and conditions.       See Endorsement 6043AW Medical

      Expense and Income Loss Benefits Coverage- Virginia, Part E -Duties After An

      Accident Or Loss, which is incorporated herein by reference and provides in part:

      We have no duty to provide Medical Expense And Income Loss Benefits
      Coverage under this policy if the failure to comply with the following
      duties is prejudicial to us: ...

      B. A person seeking Medical Expense And Income Loss Benefits
      Coverage must also:

         1. Promptly give us written proof of claim, under oath if required. Such
         proof shall include:
            a. Full particulars of the nature and extent of the "bodily injury" and
            treatment and rehabilitation received and contemplated; and
            b. Any other information which may assist us in determining the
            amount due and payable.

         2. Promptly send us copies of any notices or legal papers served or
         received in connection with the accident or loss.

         3. Submit, as often as we reasonably require, to physical exams by
         physicians we select. We will pay for those exams.

         4. Authorize us to obtain:
            a. Medical reports; and
            b. Other pertinent records.
         Such records may be used by us in determining whether Income Loss
         Benefits are payable under this policy.

      The policy specifically provides that "[n]o legal action may be brought against us

      under Medical Expense and Income Loss Benefits Coverage until there has been

      full compliance with all of the terms of this policy."

19.   The claims alleged in the Complaint may be barred or avoided, in part or in

      whole, to the extent that the Plaintiff has failed to mitigate her alleged damages.

20.   State Farm pleads as an affirmative defense payment, credit, offset and/or set-off

      with respect to all indemnity payments or sums previously paid by State Farm in

      connection with Plaintiffs claim under the subject insurance policy.


                                        6
       21.     The claims alleged in the Complaint may be barred or avoided, in part or in

               whole, by the applicable statute of limitations.

       22.     The Complaint fails to state a claim or demand under Va. Code § 8.01-66.1 , as

               amended, and fails to allege sufficient facts upon which the relief demanded

               under the statute can be granted.

       23.     State Farm will rely upon all other properly provable defenses to this action, and

               reserves the right to amend this Answer if at any time it is so advised.

       WHEREFORE, State Farm prays that this Honorable Court enter an Order dismissing

this action; for an award of its costs; and for such other relief as the Court deems appropriate.

                                       Respectfully submitted,

                                      STATE FARM MUTUAL AUTOMOBILE INSURANCE
                                      COMPANY


Date: August 11 , 2020                 By:
                                              Alexan er S. de Witt, Esq. (V B # 42708)
                                              FREEBORN & PETERS LLP
                                              901 East Byrd Street, Suite 950
                                              Richmond, Virginia 23219
                                              Phone: (804) 644-1300
                                              Direct: (804) 799-7790
                                              Fax: (804) 644-1354
                                              E-mail: adewitt@freeborn.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this ll 1h day of August, 2020, the foregoing MOTION
CRAVING OYER AND ANSWER was delivered by e-mail and by first-class U.S. mail, postage


VA 23060, Email: bswartz@pathfinderlaw.com.               a
prepaid, to Bryn Swartz, Esq., Pathfinder Injury Law, 3016 Mountain Road, Suite C, Glen Allen,
                                                                               ~


                                              Alexander   f:deWltii~)
                                                   7
